                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                 )
                                                )
                Plaintiff,                      )
                                                )
 vs.                                            )
                                                )
 TRACY LYNN CARTER, in his official             )      PROPOSED STIPULATED
 capacity as Lee County Sheriff; TOWN           )    CONSENT PROTECTIVE ORDER
 OF SILER CITY, NORTH CAROLINA;                 )
 and TOWN OF APEX, NORTH                        )
 CAROLINA,                                      )
                                                )
                Defendants.                     )
                                                )

       The Parties have jointly moved the Court pursuant to Local Rule 7.1, Rule 26(c) of the

Federal Rules of Civil Procedure and the Case Management Order [DE # 22], for entry of a

Consent Protective Order to expedite the flow of discovery materials; facilitate the prompt

resolution of discovery disputes, as well as disputes concerning confidentiality; protect certain

materials designated as confidential (“Confidential Materials”); and ensure that protection is

afforded only to materials so designated.

       IT IS HEREBY ORDERED THAT:

       1.     General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other materials produced in response to any discovery request or other

request for information by Plaintiff Manuel Torres (“Plaintiff”) and Defendants Tracy Lynn

Carter, in his official capacity as the Sheriff of Lee County (“Sheriff Carter”); the Town of Apex

(“Apex”); and the Town of Siler City (“Siler City”) (collectively “Defendants”) in this action,

specifically including, but not limited to, answers to requests for admissions; answers to



            Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 1 of 12
interrogatories; responses to requests for production of documents and documents produced in

accordance therewith; documents subpoenaed in connection with depositions; deposition

testimony; and any deposition transcript or portion thereof as to which protection is sought in

accordance with this Agreement. The following documents and/or information may be

designated as “Confidential Materials” pursuant to this Order: (a) Plaintiff’s non-public financial

records and other non-public documents that include financial information, medical records and

other documents that include health-related information; (b) the personal information of

Defendants Siler City and Apex’s employees or former employees including, but not limited to,

social security numbers, personal addresses, personal telephone numbers, tax information,

financial information and personnel records; (c) confidential proprietary business and proprietary

information including, but not limited to, confidential information regarding Siler City and Apex;

(d) the personal information of Sheriff Carter and any present or former Lee County Sheriff’s

deputy, detention officer or other personnel, along with any employee, agent or representative of

Lee County, North Carolina, such information including, but not limited to, social security

numbers, personal addresses, personal telephone numbers, tax information, financial information

and personnel and/or training records; and (e) such other information as the Parties deem in good

faith to be Confidential, which qualify for protection pursuant to Rule 26(c) of the Federal Rules

of Civil Procedure.      Personnel records of Defendants’ employees and law enforcement

investigations reports are subject to N.C.G.S. § 153A-98, § 132.1-4 and § 160-168A1.

        2.     Redaction of Certain Information. The Parties shall be allowed to redact the

following information from any documents provided pursuant to this Order: (a) Social Security



1Release of City and/or County employees’ personnel files and law enforcement investigations reports will
only be disclosed upon request and subject to N.C. Gen. Statute § 153A-98, § 132.1-4 and § 160-168A.


                                        Page 2
             Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 2 of 12
numbers, (b) dates of birth, (c) financial account numbers, (d) personal addresses and (e) personal

or private telephone numbers. The enumeration of categories for redaction in this section is not

intended to preclude the Parties from redacting other information, as the Parties deem necessary

or appropriate, under a good-faith interpretation of applicable law.

       3.     Designation as Confidential: Good Faith Requirement. Any party producing

or furnishing information of any nature to another party, to the Court, or at a deposition in

connection with this litigation may designate documents or information as “Confidential

Materials,” in accordance with the procedures set forth herein. Such information could include a

document or part thereof, interrogatory answer, response to request for admissions, deposition

testimony, excerpts and summaries of such information, or other materials as set forth in

Paragraph 1 of this Agreement. Such designation shall be made at the time the information is

produced or furnished, or at a later time as provided herein.

       No party may designate information as “Confidential Materials” without first determining

in good faith that the information may be so designated as provided in this Order and as

contemplated by Rule 26(c) of the Federal Rules of Civil Procedure.

       4.     Procedure for Designating Information as Confidential. Parties may designate

“Confidential Materials” in the following manner:

               a)   In the case of documents or other written materials, by affixing to each page

       of every such document, at the time of production, the word “Confidential” by stamp or

       other method which will make the word conspicuous;

               b)    In the case of answers to interrogatories, designation shall be made by

       placing the word “Confidential” adjacent to or at the end of any answer deemed to contain




                                       Page 3
            Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 3 of 12
       confidential information.      Alternatively, answers deemed to contain confidential

       information may be bound separately and marked with the word “Confidential”; and

               c)     In the case of depositions or other pretrial testimony in this action by parties

       or any of their officers or employees, by a statement to that effect on the record by counsel

       for the party who claims that Confidential Materials are about to be or have been

       disclosed. Alternatively, a party may designate information disclosed at such deposition as

       Confidential Materials by informing all parties in writing, within thirty (30) days of receipt

       of the transcript or other date as agreed upon by the parties, of the specific pages and lines

       of the deposition transcript which are deemed Confidential. Each party shall attach a copy

       of such written statement to the face of the transcript and each copy thereof in its

       possession, custody, or control. All depositions shall be treated as Confidential for a

       period of thirty (30) days after a full and complete transcript of the deposition is available

       or other date as agreed upon by the parties. Unless the parties intend to designate all of

       the information contained within a particular document or deposition testimony as

       Confidential Materials, counsel for that party should indicate in a clear fashion the portion

       of the document or testimony which is intended to be designated as confidential.

       5. Restricted Use of Confidential Information. The use of information designated as

“Confidential Materials” will be restricted as specifically indicated below:

               a)    Documents/information        designated    as   “Confidential”    pursuant    to

       Paragraphs 1 through 4 of this Order shall be used solely for the purposes of this action

       and shall not be disclosed to any person except the following individuals:

                     (i)   the Court (including the Clerk’s office, stenographic reports and

                           videographers, and any special master or mediator appointed by the



                                     Page 4
          Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 4 of 12
                    Court, engaged in such proceedings as are necessary to the preparation

                    for trial and trial of this action);

             (ii)   counsel for the parties, their staff members, their professional and para-

                    professional employees, or other agents or other representatives of

                    either party, as necessary to prepare this case for litigation;

             (iii) any experts or service contractors (i.e., court reporters or outside

                    photocopying or imaging services) associated by the parties regarding

                    this action;

             (iv) the parties to this litigation;

             (v)    deponents, who may be shown Confidential Materials in preparation

                    for their deposition and during their deposition, but shall not be

                    permitted to keep copies of said Confidential Materials nor any portion

                    of the deposition transcript reflecting the Confidential Materials;

             (vi) any potential witness as necessary to prepare this case for litigation;

                    provided, that no such person shall be permitted to maintain a copy of

                    any document designated as Confidential Materials;

             (vii) any other person or entity to whom the Court orders or allows

                    disclosure after notice and opportunity for hearing; or

             (viii) by mutual consent of the parties.

       b)    Documents produced pursuant to this Order shall not be used for any

purpose other than evidence in this litigation and may not be disclosed under any

circumstances to anyone not connected with this action as a party, witness, counsel,

consultant, staff person or Court personnel.



                             Page 5
  Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 5 of 12
       6. Acknowledgment of Agreement. All persons to whom Confidential Materials are

disclosed pursuant to Paragraph 5 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to insure that persons authorized to receive

Confidential Materials pursuant to Paragraph 5 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any person other than Plaintiff and Defendants, counsel

of record, employees of counsel of record, the Court and its personnel, and Court reporters and

their staff must execute the form attached hereto as Exhibit A prior to the disclosure of

Confidential Materials, which shall be maintained in confidence by the counsel disclosing such

information. Any persons breaching the provisions of this Order are subject to the contempt

powers of this Court.

       7. Inadvertent Disclosure. In the event a party inadvertently produces materials which

should have been, but were not, marked “Confidential,” the party may designate such materials as

“Confidential” by notifying counsel of the error and producing the documents again, with the

“Confidential” designation, within twenty (20) days of discovery of the inadvertent

production. The parties will then treat these documents as if they had been marked “Confidential”

when they were first produced, destroy any documents and copies not so marked, and certify as

to such destruction.

       8. Use of Confidential Materials in this Case. Nothing in this Agreement shall

prevent or impair the use by a party of Confidential Materials as set forth in Paragraphs 1 through

4 of this Agreement in proceedings in this litigation, including motion papers, affidavits, briefs,

other papers and depositions filed with the Court at any deposition, hearing, conference, or other

proceeding prior to trial so long as confidentiality of such information is protected as provided

herein. Nothing in this Agreement shall prevent or impair the use by a party of Confidential



                                     Page 6
          Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 6 of 12
Materials as set forth in Paragraphs 1 through 4 of this Agreement at trial in accordance with any

rules established by the Court.

        9.     Restricted Access Documents.

                a)       Sealed Documents: Parties who seek to file confidential documents shall

follow the requirements of Local Civil Rule 79.2 and Section V.G. of the CM/ECF Policy Manual.

If the party files a memorandum in support of the motion to seal that includes disclosure of

information designated confidential pursuant to this Order, the party shall file the memorandum

under seal.

                Each time a party seeks to file under seal confidential documents, things, and/or

information, said party shall accompany the request with a motion to seal and a supporting

memorandum of law specifying (a) the exact documents, things, and/or information, or portions

thereof, for which filing under seal is requested; (b) where it is necessary for the court to determine

the source of the public’s right to access before a request to seal may be evaluated, whether any

such request to seal seeks to overcome the common law or the First Amendment presumption to

access; (c) the specific qualities of the material at issue which justify sealing such material, taking

into account the balance of competing interests in access; (d) the reasons why alternatives to

sealing are inadequate; and (e) whether there is consent to the motion. Finally, in addition to the

motion and supporting memorandum, said party must set out such findings in a proposed order

to seal for the court.

        10.    Challenging Confidentiality. Acceptance by a party of any information,

document, or thing identified as “Confidential” pursuant to this Order shall not constitute a

concession that the information, documents, or things are Confidential Materials. Counsel for

the parties shall serve written notice of any objections to specific designations upon the other



                                        Page 7
             Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 7 of 12
party within twenty (20) days of receipt of such information, documents, or things. Counsel shall

first attempt to resolve any disputes of confidentiality between themselves. If Counsel are unable

to agree on any such issue, counsel seeking protection of a document must bring the issue before

the Court within twenty (20) days of receipt of any written notice of any objections. No disclosure

of such information shall occur pending resolution of any dispute under this paragraph.

        11.   Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order

affording additional protection to Confidential Materials as the circumstances may

warrant. Nothing contained herein shall prevent a party from seeking modification to this Order.

        12.   Disclosure.

                  a)   Nothing contained herein shall prevent a party from disclosing, revealing

or using any documents, materials or other information which is already lawfully in the possession

of that party or which that party lawfully obtains from any source other than the opposing party,

and this Order shall not otherwise apply to such documents, materials or other information,

except that either party may designate as Confidential any medical records received in discovery

in this matter.

                  b)   Nothing in this document shall prevent any party from producing any

document or information in his, her, or its possession in response to a lawful subpoena or other

compulsory process, provided that notice shall be given to the other party prior to the date that

the party subpoenaed is required to respond to the subpoena or other compulsory process in

which materials designated confidential are sought.



                                     Page 8
          Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 8 of 12
       13.   Return of Confidential Information. Confidential materials and copies shall be

returned to the producing party within sixty (60) days of the conclusion of this litigation (and any

appeals). At the option of the producing party, destruction of such confidential materials and

copies may be authorized instead. The party returning or destroying such document shall provide

attestation as to such return or destruction. Provided, however, that counsel for either party may

retain one copy of all documents marked Confidential for retention in their files only pursuant to

applicable Bar rules and regulations.

       14.   Modification of this Agreement. In the event of further proceedings in this

action, if any of the parties hereto believe that this Agreement unreasonably impedes discovery to

a party or the use of information discovered from a party for purposes of this litigation, or

provides insufficient protection regarding discovery materials produced by a party, such party may

serve notice upon the parties and request the that Court modify this Agreement.

       15.   Protection of Copies. All copies, extracts or summaries prepared from

Confidential Materials produced hereunder, but excluding any materials which in the good faith

judgment of counsel are work product materials, shall be subject to the same terms of this

Agreement as the Confidential Materials from which such copies, extracts, or summaries were

prepared, if properly designated.

       16.   Notices. Notice required under this Agreement shall be in writing and provided to

the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely to

the parties’ counsel of record.

       17.   Effective Date. This Agreement shall be effectively immediately and shall survive

the conclusion of this lawsuit.

       IT IS SO ORDERED.



                                     Page 9
          Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 9 of 12
 This the ____ day of November, 2019.


                                        UNITED STATES DISTRICT COURT JUDGE


AGREED to this 14th day of November, 2019.


/s/ Brennan Tyler Brooks                     /s/ Paul S. Holscher
BRENNAN TYLER BROOKS                         PAUL S. HOLSCHER
N.C. State Bar No. 37064                     N.C. State Bar No. 33991
Law Office of B. Tyler Brooks, PLLC          JANEAN B. DUNN
4050 Yellowfield Way                         N.C. State Bar No. 50071
Cary, NC 27518                               Jackson Lewis P.C.
Telephone: (336) 707-8855                    3737 Glenwood Avenue, Suite 450
Facsimile: (919) 584-8373                    Raleigh, NC 27612
Email: btb@btylerbrookslawyer.com            Telephone: (919) 760-6460
Attorney for Plaintiff                       Facsimile: (919) 760-6461
                                             Email: paul.holscher@jacksonlewis.com
                                             Email: janean.dunn@jacksonlewis.com
                                             Attorneys for the Town of Apex



/s/ Katie Weaver Hartzog                     /s/ Bradley O. Wood
KATIE WEAVER HARTZOG                         BRADLEY O. WOOD
N.C. State Bar No. 32989                     N.C. State Bar No. 22392
KATHERINE BARBER-JONES                       Womble Bond Dickinson (US) LLP
N.C. State Bar No. 44197                     One West Fourth Street
Hartzog Law Group, LLP                       Winston-Salem, NC 27101
1903 N. Harrison Avenue, Suite 200           Telephone: (336) 728-7012
Cary, NC 27513                               Facsimile: (336) 726-6913
Telephone: (919) 670-0338                    Email: Brad.Wood@wbd-us.com
Facsimile: (919) 714-4635                    Attorney for Defendant Tracy Lynn Carter
Email: khartzog@jhartzoglawgroup.com
Email: kbarber-jones@hartzoglawgroup.com
Attorneys for Defendant Town of Siler City




                                   Page 10
        Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 10 of 12
                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                            CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                       )
                                      )
                Plaintiff,            )
                                      )
 vs.                                  )
                                      )
 TRACY LYNN CARTER, in his official )              ACKNOWLEDGMENT OF CONSENT
 capacity as Lee County Sheriff; TOWN )                 PROTECTIVE ORDER
 OF SILER CITY, NORTH CAROLINA; )
 and TOWN OF APEX, NORTH              )
 CAROLINA,                            )
                                      )
                Defendants.           )
                                      )

       I, __________________________, declare as follows:

       I acknowledge receipt of a copy of the Consent Protective Order dated November                 ,

2019, in Manuel Torres v. Tracy Lynn Carter, Town of Siler City et al., which is pending in the

United States District Court for the Eastern District of North Carolina Western Division, Case

No. 5:19-cv-00327-FL, and agree that I:

       (1)   understand the terms thereof, and agree to comply with and be bound by its

provisions with respect to any information provided to me under the terms of this Consent

Protective Order;

       (2)   will not reveal any information provided to me under the terms of this Consent

Protective Order to anyone other than such persons designated in Paragraph 5 of this Order; and

       (3)   will utilize such confidential information solely for the purposes of this litigation.




                                    Page 11
         Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 11 of 12
         I further understand that if I fail to comply with the terms of the Consent Protective Order,

I may be subject to sanctions by the Court, and I consent to the jurisdiction of the above-

referenced Court for such purpose.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

         DATED: ___________________, 2019.



                                               SIGNATURE


                                               PRINTED NAME
4839-8956-3306, v. 1




                                      Page 12
           Case 5:19-cv-00327-FL Document 25 Filed 11/14/19 Page 12 of 12
